Citation Nr: 0520412	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
hypertension.

2.  Entitlement to a rating in excess of 20 percent for 
Raynaud's disease, to include cold injury residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from March 1985 to March 
1988 and from March 1989 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

In a November 2002 rating decision, the RO increased the 
evaluation for hypertension from 10 percent to 20 percent, 
effective for the entire time on appeal.  A rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Consequently, as the veteran has not withdrawn the 
appeal, the issue of an evaluation above the current 20 
percent for hypertension remains in appellate status. 


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 120 at any time during the 
appeal period.  

2.  The veteran's cold injury residuals of each hand are 
manifested by subjective complaints of pain, numbness, and 
cold sensitivity; objective findings included nail bed 
clubbing, cyanosis, and an altered sensation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.104, Diagnostic Code (DC) 7101 (2004).

2.  The criteria for an evaluation of 60 percent for 
Raynaud's disease, to include cold injury residuals, but no 
more, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 
4.26, 4.104, DCs 7117, 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

I.  Entitlement to a Rating in Excess of 20 Percent for 
Hypertension

The Board rated the veteran's hypertension under DC 7101.  
Under DC 7101, the veteran would be entitled to a higher 
rating with the following:

?	diastolic pressure predominantly 120 or more (40 
percent); or
?	diastolic pressure predominantly 130 or more (60 
percent).

In this case, a review of the claims file reflect blood 
pressure readings in the 140-180s/100-110+ range, consistent 
with a 20 percent rating but no more.  A representative 
sample of blood pressure readings noted in the file shows the 
following:

November 2002 VA rheumatology exam		196/120 (by 
physician)
110/70 (by nurse)
November 2002 VA hypertension exam		168/90 (laying down)
(on no medication at this time)		188/110 
(sitting)
							210/115 (standing)
November 2002 clinic notes			140/100
							142/117
							185/110
							180/122
							185/110
May 2003 clinic note				180/100


As noted above, a 40 percent rating essentially requires 
diastolic pressures predominantly greater than 120.  In this 
case, while two diastolic readings are noted to be 120 or 
more, this evidence does not support a finding that the 
veteran's diastolic readings are "predominantly" 120 or 
more.  Therefore, the readings are consistent with a 20 
percent disability rating, and the claim for a higher rating 
must be denied.

II.  Entitlement to a Rating in Excess of 20 Percent for 
Raynaud's Disease, to Include Cold Injury Residuals

As a procedural matter, the Board notes that the veteran was 
originally service-connected for Raynaud's disease of the 
hands and feet by rating decision dated in March 1993, and a 
20 percent was assigned under DC 7117.  As discussed below, 
the Board finds that the criteria under DC 7117 for a 40 
percent rating for Raynaud's disease are now met.  However, 
given that the veteran's original service-connection claim 
was based on cold exposure, the Board has considered the 
provisions of cold injury residuals under DC 7122 and finds 
that a 60 percent rating is warranted.  However, because the 
60 percent rating under DC 7122 for cold injury residuals 
contemplates the symptomatology associated with Raynaud's 
disease, the Board concludes that separate ratings for 
Raynaud's disease and cold injury residuals are not 
warranted.

Raynaud's Disease

In order to warrant a higher than 20 percent rating under DC 
7117, the evidence must show the following:

?	characteristic attacks of Raynaud's syndrome occurring 
at least daily (40 percent); or 
?	with two or more digital ulcers and history of 
characteristic attacks (60 percent).

The Note under DC 7117 defines characteristic attacks as 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  The evaluations are noted to be for 
Raynaud's disease as a whole, regardless of the number of 
extremities involved or whether the nose and ears are 
involved.

After a review of the evidence, the Board finds that a 40 
percent rating, but no more, is warranted under DC 7117.  
Significantly, the evidence does show characteristic attacks 
of Raynaud's disease.  In a November 2002 VA examination, the 
veteran reported that he had problems with his hands and toes 
whenever the temperature dropped below 50 degrees.  

Exposure to "moderately cold temperatures" during the 
examination revealed some duskiness of the nail beds but no 
vasospasm.  The examiner diagnosed probable primary Raynaud's 
syndrome but noted that the veteran's history was not 
entirely compatible with the diagnosis and that other 
disorders, such as cold injury residuals, polyvinyl chloride 
disease, or other occupation-related conditions could present 
similar findings.

Outpatient treatment records show on-going complaints 
associated with Raynaud's disease.  Significantly, in a May 
2003 outpatient treatment record, the examiner noted that the 
veteran had classic cold precipitated cyanosis, pain, 
reactive hyperemia, and joint stiffness but no pain or 
swelling.  

The treating physician stressed that the veteran should keep 
his whole body warm at all times and specifically keep his 
hands warm even in the summer and suggested that the veteran 
wear gloves to reach in the refrigerator/freezer and avoid 
cold air conditioning.  In an addendum note by the chief of 
Rheumatology, the treating physician reported that the 
veteran's symptoms occurred daily, even in good weather.  

Given that the veteran has demonstrated characteristic 
attacks of Raynaud's disease on a daily basis, the Board 
finds that the criteria for a 40 percent evaluation are met 
under DC 7117.  However, no higher that a 40 percent rating 
is warranted under DC 7117 as there is no evidence of digital 
ulcers.  Examining and treating physicians have specifically 
concluded that there was no evidence of digital ulcers in the 
November 2002 VA examination, and in August 2003 and May 2003 
outpatient treatment notes.  Given that no digital ulcers are 
shown, there is no basis for a 60 percent rating under DC 
7117 at this time.

Cold Injury Residuals

The Board will also consider the regulations with respect to 
cold injury residuals.  Significantly, the provisions of 38 
C.F.R. § 4.25 provides that in general, all disabilities, 
including those arising from a single disease entity, are 
rated separately.  See 38 C.F.R. § 4.25 (2004).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, which is contrary to the provisions of 
38 C.F.R. § 4.14.  Therefore, the threshold question is 
whether the veteran is entitled to a higher than 40 percent 
rating for cold injury residuals.

Since the veteran's original grant of service-connection in 
1993, VA has twice promulgated amended regulations for cold 
injury residuals, effective January 12, 1998, and August 13, 
1998.  See 62 Fed. Reg. 65207-65224 (Dec. 11, 1997); 63 Fed. 
Reg. 37778-37779 (July 14, 1998).  Given the date the veteran 
filed his current claim (June 2002), only the amended 
regulations are applicable.

Under DC 7122 (cold injury residuals), a 10 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is warranted for arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent rating (the highest available) 
is warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of above manifestations.  

DC 7122 contains a note which provides the following:  
Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under DC 7122.  
A second note provides as follows:  Evaluate each affected 
part (e.g., hand, foot, ear, nose) separately and combine the 
ratings in accordance with §§ 4.25 and 4.26.  38 C.F.R. 
§ 4.104, DC 7122 (2004).

As an initial matter, the evidence reflects that only the 
veteran's upper extremities are involved.  While he has 
related that the condition also affected his toes, there have 
been no complaints related to his feet and no medical 
findings made.  Therefore, the Board will consider the 
veteran's right and left hands/fingers separately.  

As noted above, a 20 percent disability evaluation will be 
assigned when there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus 

?	tissue loss, 
?	nail abnormalities, 
?	color changes, 
?	locally impaired sensation, 
?	hyperhidrosis, or 
?	X-ray abnormalities (osteoporosis, subarticular punched 
out lesions, or osteoarthritis) of affected parts.  

When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the above 
signs or symptoms, then a 30 percent disability evaluation is 
warranted.

In a November 2002 rheumatology examination, the veteran 
reported exposure to cold while on active duty and on-going 
discoloration of his fingers with temperatures at 50 degrees 
or below.  Physical examination revealed clubbing of the 
nails, but no digital ulcers, no vasospasm, no deformity, and 
no swollen or tender joints.  There were no findings made 
with respect to his feet or toes.

Outpatient treatment records reflect various complaints of 
cyanosis, but no ulcers, alopecia, and skin was normal.  In 
an August 2003 outpatient treatment note, the veteran 
reported that his fingertips were tingling but there were no 
ulcers, no joint pain, no swelling, no skin rash, and no 
other complaints.

Based on the above evidence, the Board finds that there is no 
evidence of tissue loss, hyperhidrosis, or X-ray 
abnormalities.  While X-rays have not been taken of the 
hands, multiple treating physicians have related that there 
were no complaints of joint pain and normal range of motion 
of the joints.  

However, the evidence shows color changes (cyanosis), nail 
abnormalities (described as clubbing), and impaired sensation 
(recently described as "tingling").  Given that the veteran 
has reported cold sensitivity plus three additional 
manifestations, the Board finds that a 30 percent rating is 
warranted for each hand.  Parenthetically, the Board notes 
that 30 percent ratings are the highest available under this 
code regardless of the level of disability.  

Using the Combined Rating Table and the bilateral factor, 30 
percent ratings for each hand warrant a combined rating of 60 
percent.  38 C.F.R. §§ 4.25, 4.26 (2004).  Therefore, the 
Board finds that a 60 percent rating is warranted for cold 
injury residuals under DC 7122.  Because Board has considered 
the symptoms associated with Raynaud's disease (cyanosis, 
pain, numbness) as part and parcel of cold injury residuals, 
separately rating Raynaud's disease (except to assess whether 
a higher rating could potentially be assigned under the 
relevant diagnostic code) is not warranted.

In addition, the Board has considered whether referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's cold injury 
residuals have resulted in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  

The provisions of 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

In this case, the veteran has not shown in this case is that 
his service-connected cold injury residuals have resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  While he related that his hands 
were affected at temperatures below 50 degrees and he found 
it difficulty in his previous job to work outside, it appears 
that he is not currently employed at a job requiring him to 
be outside nor has he ever been hospitalized for his 
disability.  Accordingly, referral for extraschedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
is not warranted in this case.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in October 2002, prior to the initial 
adjudication of his claims in November 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. The VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claims and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claims.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the March 2004 statement of the 
case.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in November 2002.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to a rating in excess of 20 percent for 
hypertension is denied.

A 60 percent disability rating for Raynaud's disease, to 
include cold injury residuals, but no more, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


